Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE. CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                            Marctf5,2015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* delivered via e-mail *



RE:      Court of Appeals Number:      03-09-00641-CV
         Trial Court Case Number:      D-1 -GN-06-001375

Style:    North East Independent School District
          v. John Kelley, Commission of Education Robert Scott, and Texas Education Agency


Dear Honorable Velva L. Price:


         The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Joint Exhibit 1 containing 4 volumes (administrative record).



                                                       Very truly yours,




                                                       Jeffrey D. Kyle, Clerk

                                                          Filed in The District Court
                                                            of Travis County, Texas

                                                                 MAR 12 2015                 0\
                                                          At                            M.
                                                          Velva L. Price, District Clerk